 

 

 

 

 

 

FIRST LOAN MODIFICATION AGREEMENT

                This First Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of  9/28/11, by and between SILICON VALLEY BANK,
a California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 535 Fifth Avenue, 27th Floor, New York, NY 10017 (“Bank”) and PLUG POWER
INC., a Delaware corporation, with its principal place of business at 968 Albany
Shaker Road, Latham, New York 12110 (“Borrower”).


1.                    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.
AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK,
BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF AUGUST
9, 2011, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 9, 2011, BETWEEN BORROWER AND BANK (AS AMENDED, THE
“LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


2.                    DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS
IS SECURED BY (A) THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT AND (B) THE
INTELLECTUAL PROPERTY COLLATERAL AS DEFINED IN THAT CERTAIN INTELLECTUAL
PROPERTY SECURITY AGREEMENT DATED AS OF AUGUST 9, 2011, BETWEEN BORROWER AND
BANK (AS AMENDED, THE “ IP SECURITY AGREEMENT”) (TOGETHER WITH ANY OTHER
COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).  HEREINAFTER,
THE SECURITY DOCUMENTS, TOGETHER WITH ALL OTHER DOCUMENTS EVIDENCING OR SECURING
THE OBLIGATIONS SHALL BE REFERRED TO AS THE “EXISTING LOAN DOCUMENTS”.


3.                     DESCRIPTION OF CHANGE IN TERMS.


A.            MODIFICATIONS TO LOAN AGREEMENT.


1               THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT, APPEARING IN SECTION 2.1.1(B) THEREOF:

“              (i)            In addition and notwithstanding the foregoing: (i)
the aggregate amount of (1) Advances outstanding hereunder, plus (2) the Dollar
Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) issued pursuant
to Section 2.1.2, plus (3) the portion of the FX Reduction Amount based on FX
Forward Contracts, plus (4) the sum of amounts utilized for Cash Management
Services pursuant to Section 2.1.4, may not exceed Seven Million Dollars
($7,000,000.00) and (ii) the aggregate amount of Advances based on Inventory
Placeholder Invoices outstanding at any time may not exceed the Inventory
Placeholder Availability Amount.

                (ii)           The sum of (A) the aggregate amount of the Dollar
Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) issued pursuant
to Section 2.1.2, plus (B) the FX Reduction Amount, plus (C) the sum of amounts
utilized for Cash Management Services pursuant to Section 2.1.4, may not exceed
Seven Hundred Fifty Thousand Dollars ($750,000.00) in the aggregate at any
time.”

and inserting in lieu thereof the following:

1

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

“              (i)            Notwithstanding any terms in this Agreement to the
contrary: (i) the aggregate amount of Advances outstanding hereunder may not
exceed Seven Million Dollars ($7,000,000.00); and (ii) the aggregate amount of
Advances based on Inventory Placeholder Invoices outstanding at any time may not
exceed the Inventory Placeholder Availability Amount.

(ii)           Intentionally omitted.”


2                 THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING,
APPEARING AS SECTION 2.1.2 THEREOF:


                “              2.1.2       LETTERS OF CREDIT SUBLIMIT.

(a)           Upon Borrower’s request, Bank may, in its good faith business
discretion, issue or have issued Letters of Credit denominated in Dollars or a
Foreign Currency for Borrower’s account.  The aggregate Dollar Equivalent amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letters of Credit Reserve) may not exceed the amounts set forth
in Section 2.1.1(b) above.  Any such aggregate amounts utilized hereunder, to
the extent not cash secured as set forth herein, shall reduce the amount
otherwise available for Credit Extensions hereunder.  At any time when
Borrower’s unrestricted cash maintained with Bank is less than Five Million
Dollars ($5,000,000.00), Borrower shall provide to Bank cash collateral in an
amount equal to (i) with respect to outstanding Letters of Credit denominated in
Dollars, one hundred and five percent (105.0%), and (ii) with respect to
outstanding Letters of Credit denominated in a currency other than Dollars, one
hundred ten percent (110.0%), of the Dollar Equivalent amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such Letters of Credit.  All
Letters of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s standard
Application and Letter of Credit Agreement (the “Letter of Credit
Application”).  Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.  Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guaranteed by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letters of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto, except for errors or
mistakes directly resulting from Bank’s gross negligence or willful misconduct.

(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

(c)           Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency.  If a demand for payment is made under any such Letters of
Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent
of the amount thereof (plus fees and charges in connection therewith such as
wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.

 

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

(d)           To guard against fluctuations in currency exchange rates, upon the
issuance of any Letters of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) in an amount equal to ten
percent (10.0%) of the Dollar Equivalent amount of such Letters of Credit.  The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate. 

(e)           Borrower shall pay Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance of such Letter of
Credit, each anniversary of the issuance during the term of such Letter of
Credit, and upon the renewal of such Letter of Credit by Bank.”

                                                and inserting in lieu thereof
the following:

“              2.1.2       Bank Services.  At any time when Borrower’s
unrestricted cash maintained with Bank is less than Five Million Dollars
($5,000,000.00), Borrower shall immediately pledge cash collateral to Bank to
cash secure any obligations with respect to Bank Services provided by Bank on
terms and conditions acceptable to Bank and: (a) with respect to Letters of
Credit, in an amount equal to (i) for Letters of Credit denominated in Dollars,
one hundred and five percent (105.0%) and (ii) with respect to Letters of Credit
denominated in a currency other than Dollars, one hundred ten percent (110.0%),
in each case of the Dollar Equivalent amount of all such Letters of Credit, plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment); (b) with respect to FX
Forward Contracts, in an amount consistent with Bank’s current foreign exchange
contracts policies; and (c) with respect to cash management services, an amount
consistent with Bank’s current cash management services policies.  Any such cash
collateral shall be required to be maintained for so long as Borrower’s
unrestricted cash maintained with Bank is less than Five Million Dollars
($5,000,000.00).”


3                THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING,
APPEARING AS SECTION 2.1.3 THEREOF:

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

“              2.1.3       Foreign Exchange Sublimit.  Upon Borrower’s request,
Bank may, in its good faith business discretion, permit Borrower to use a
portion of its availability hereunder (which amount is set forth in Section
2.1.1(b)) to enter into foreign exchange contracts with Bank under which
Borrower commits to purchase from or sell to Bank a specific amount of Foreign
Currency (each, a “FX Forward Contract”) on a specified date (the “Settlement
Date”).  FX Forward Contracts shall have a Settlement Date of at least one (1)
FX Business Day after the contract date and shall be subject to a reserve of ten
percent (10.0%) of each outstanding FX Forward Contract.  If the FX Forward
Contracts are not cash secured as contemplated herein, the amount otherwise
available for Credit Extensions hereunder shall be reduced by an amount equal to
ten percent (10.0%) of each outstanding FX Forward Contract (the “FX Reduction
Amount”).  Any amounts needed to fully reimburse Bank for any amounts not paid
by Borrower in connection with FX Forward Contracts will be treated as Advances
and will accrue interest at the interest rate applicable to Advances.  At any
time when Borrower’s unrestricted cash maintained with Bank is less than Five
Million Dollars ($5,000,000.00), Borrower shall provide to Bank cash collateral
in an amount consistent with Bank’s current foreign exchange contracts policies
to secure all of the Obligations relating to all outstanding FX Forward
Contracts.”

and inserting in lieu thereof the following:

                                                                “             
2.1.3       Intentionally omitted.”


4               THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING,
APPEARING AS SECTION 2.1.4 THEREOF:

“              2.1.4       Cash Management Services Sublimit.  Upon Borrower’s
request, Bank may, in its good faith business discretion, permit Borrower to use
a portion of its availability hereunder (which amount is set forth in Section
2.1.1(b)) for Bank’s cash management services, which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in Bank’s various cash management services agreements
(collectively, the “Cash Management Services”).  Any amounts Bank pays on behalf
of Borrower for any Cash Management Services, to the extent not cash secured as
contemplated herein, shall reduce the amount otherwise available for Credit
Extensions hereunder.  At any time when Borrower’s unrestricted cash maintained
with Bank is less than Five Million Dollars ($5,000,000.00), Borrower shall
provide to Bank cash collateral in an amount consistent with Bank’s current cash
management services policies to secure all of the Obligations relating to all
outstanding Cash Management Services.”

and inserting in lieu thereof the following:

                                                                “             
2.1.4       Intentionally omitted.”


5               THE LOAN AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING NEW
TEXT, TO APPEAR AT THE END OF SECTION 4.1 THEREOF:

“Borrower acknowledges that it may have previously entered, and/or may in the
future enter, into Bank Services with Bank.  Regardless of the terms of any Bank
Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
security interest granted herein.”


6                THE LOAN AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING NEW
SENTENCE, APPEARING IMMEDIATELY AFTER THE FIRST SENTENCE IN SECTION 12.9
THEREOF:

“In addition to and without limiting the foregoing, the grant of a security
interest by Borrower in Section 4.1 shall survive until the termination of this
Agreement and all Bank Services Agreements.” 


7                THE LOAN AGREEMENT SHALL BE AMENDED BY INSERTING THE FOLLOWING
NEW DEFINITIONS, APPEARING ALPHABETICALLY IN SECTION 13.1 THEREOF:

4

 

--------------------------------------------------------------------------------

 


 

 

 

 

“              “Bank Services” are any products and/or credit services
facilities provided to Borrower by Bank, including, without limitation, all
letters of credit, guidance facilities, cash management services (including,
without limitation, merchant services, direct deposit of payroll, business
credit cards, and check cashing services) and foreign exchange services as any
such products or services may be identified in Bank’s various agreements related
thereto (each, a “Bank Services Agreement”).”

“              “Bank Services Agreement” is defined in the definition of Bank
Services.”


8               THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
DEFINITIONS, APPEARING IN SECTION 13.1 THEREOF:

                                                                “             
“Cash Management Services” is defined in Section 2.1.4.”

 

“              “FX Business Day” is any day when (a) Bank’s Foreign Exchange
Department is conducting its normal business and (b) the Foreign Currency being
purchased or sold by Borrower is available to Bank from the entity from which
Bank shall buy or sell such Foreign Currency.”

“              “FX Reduction Amount” is defined in Section 2.1.3.”

“              “Letter of Credit Application” is defined in Section 2.1.2(a).”

“              “Letter of Credit Reserve” has the meaning set forth in Section
2.1.2(d).”

 “             “Settlement Date” is defined in Section 2.1.3.”


9                THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
DEFINITIONS, APPEARING IN SECTION 13.1 THEREOF:

“              “Credit Extension” is any Advance, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.”

“              “FX Forward Contract” is defined in Section 2.1.3.”

“              “Invoice Transmittal” shows Eligible Accounts which Bank may
finance and, for each such Account, includes the Account Debtor’s, name,
address, invoice amount, invoice date and invoice number, and, with respect to
requests for Credit Extensions made pursuant to Sections 2.1.2, 2.1.3 and/or
2.1.4, includes (i) the type of Credit Extension requested and (ii) the
requested amount of such Credit Extension.”

“              “Letter of Credit” means a standby letter of credit issued by
Bank or another institution based upon an application, guarantee, indemnity or
similar agreement on the part of Bank, including, without limitation, as set
forth in Section 2.1.2.”

5

 

--------------------------------------------------------------------------------

 


 

 

 

 

“              “Loan Documents” are, collectively, this Agreement, the
Perfection Certificate, the IP Agreement, the SVB Control Agreement, other
Control Agreements, the Borrowing Resolutions, any subordination agreements, any
note, or notes or guaranties executed by Borrower and/or any Guarantor, and any
other present or future agreement between Borrower and/or any Guarantor and/or
for the benefit of Bank in connection with this Agreement, all as amended,
restated, or otherwise modified.”

and inserting in lieu thereof the following:

 “             “Credit Extension” is any Advance, or any other extension of
credit by Bank for Borrower’s benefit (including, without limitation, pursuant
to any Loan Documents).”

“              “FX Forward Contracts” are foreign exchange contracts with Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency.”

“              “Invoice Transmittal” shows Eligible Accounts which Bank may
finance and, for each such Account, includes the Account Debtor’s, name,
address, invoice amount, invoice date and invoice number.”

“              “Letter of Credit” means a standby letter of credit issued by
Bank or another institution based upon an application, guarantee, indemnity or
similar agreement on the part of Bank.”

“              “Loan Documents” are, collectively, this Agreement, the
Perfection Certificate, the IP Agreement, the SVB Control Agreement, other
Control Agreements, any Bank Services Agreement, the Borrowing Resolutions, any
subordination agreements, any note, or notes or guaranties executed by Borrower
and/or any Guarantor, and any other present or future agreement between Borrower
and/or any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.”


4.                    FEES.  BORROWER SHALL REIMBURSE BANK FOR ALL REASONABLE
LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE
EXISTING LOAN DOCUMENTS.


5.                    RATIFICATION OF IP SECURITY AGREEMENT.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND CONDITIONS OF
THE IP SECURITY AGREEMENT, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE IP
SECURITY AGREEMENT CONTAINS AN ACCURATE AND COMPLETE LISTING OF ALL INTELLECTUAL
PROPERTY COLLATERAL AS DEFINED IN THE IP SECURITY AGREEMENT.


6.                    RATIFICATION OF PERFECTION CERTIFICATE.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN A CERTAIN PERFECTION CERTIFICATE DATED AS OF AUGUST 9, 2011, AND
ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE DISCLOSURES AND INFORMATION BORROWER
PROVIDED TO BANK IN THE PERFECTION CERTIFICATE HAVE NOT CHANGED, AS OF THE DATE
HEREOF.


7.                    CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE
HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


8.                    RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.

6

 

--------------------------------------------------------------------------------

 


 

 

 

 


9.                    NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW
HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY
EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY
THEREUNDER.


10.                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT
IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


11.                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL
BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.

 

[The remainder of this page is intentionally left blank]

 

 

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

                This Loan Modification Agreement is executed as of the date
first written above.

 

BORROWER: BANK:     [loanmodx8x1.jpg] [loanmodx8x2.jpg]                

                                                                                                               

 

8

 

--------------------------------------------------------------------------------

 

 